Citation Nr: 0108294	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  00-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In July 1998 the veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  In this claim, he indicated that he saw many 
doctors at the VA Outpatient Clinic in Pensacola, including 
the Mental Health Clinic.  The record does not reflect that 
an attempt has been made to obtain records relating to this 
VA care.  See Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The 
record does not reflect that the veteran has been afforded a 
VA examination to determine if there is any relationship 
between major depression and the veteran's service-connected 
PTSD. 

The most recent VA psychiatric examination, afforded the 
veteran, was conducted in October 1997.  This examination 
assigned a global assessment of functioning (GAF) score of 
40, but does not indicate what the veteran's GAF would be 
related solely to his service-connected PTSD.  

A March 1998 RO decision granted service connection for PTSD 
and assigned a 30 percent evaluation.  The veteran filed a 
notice of disagreement with that evaluation in March 1998 and 
a statement of the case was issued in July 1998.  The veteran 
did not file a timely substantive appeal regarding the 
evaluation assigned by the March 1998 RO decision and the RO 
informed the veteran of this by letter dated in January 2000.  
However, a July 1998 RO decision granted a 70 percent 
evaluation for the veteran's service-connected PTSD.  The 
veteran was informed of this action by official letter dated 
August 10, 1998.  His July 1999 VA Form 9 expresses his 
belief that he should be rated 100 percent disabled for his 
service-connected PTSD.  This may be accepted as a notice of 
disagreement with the July 1998 RO decision.  Where there is 
a notice of disagreement, a remand, not referral, is required 
by the Board.   Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of all treatment, both VA and non-VA, 
that the veteran has received for 
psychiatric disability.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified, 
including contacting the VA Outpatient 
Clinic in Pensacola and requesting all 
records relating to psychiatric care 
provided the veteran.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination by a VA 
examiner to determine the current 
severity of his service-connected PTSD 
and the etiology of any currently 
manifested major depressive disorder.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's 
service-connected PTSD interferes with 
his ability to establish and maintain 
relationships as well as any reduction in 
reliability and productivity.  An opinion 
should also be offered as to the extent 
to which the PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV) and assign a GAF score that reflects 
the veteran's impairment due to his PTSD.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
major depressive disorder that is 
proximately due to or the result of, or 
has been chronically worsened by, his 
service-connected PTSD.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
PTSD.  All appropriate appellate 
procedures should then be followed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



